 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LANDON BRITT,                                       Case No. 1:18-cv-00386-EPG-HC

12                  Petitioner,                          ORDER DENYING PETITIONER’S
                                                         MOTION TO EXPEDITE
13           v.
                                                         (ECF No. 22)
14   BRUCE PLUMLEY,

15                  Respondent.

16

17          Petitioner is a federal prisoner proceeding pro se in a habeas corpus action pursuant to 28

18 U.S.C. § 2241. On October 15, 2018, Petitioner filed the instant motion to expedite in the instant

19 case on the basis that this matter is ripe for consideration and Petitioner’s release date would be
20 January 14, 2019, if Petitioner were to prevail in his claim against Respondent. (ECF No. 22).

21          The Court does not have an expedited calendar. The Court is aware of Petitioner’s

22 pending petition. Petitioner is advised that the Court acts to resolve all pending cases in the most

23 efficient manner possible. Nevertheless, the Court’s docket of pending cases is substantial, and

24 the Court must act first on those matters that have been pending the longest.

25 ///

26 ///
27 ///

28 ///


                                                     1
 1        Accordingly, IT IS HEREBY ORDERED that Petitioner’s motion to expedite is

 2 DENIED.

 3
     IT IS SO ORDERED.
 4

 5     Dated:   October 17, 2018                  /s/
                                              UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                          2
